Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 1 of 13




            Exhibit 159
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 2 of 13
3/1/2019                       30(b)(6) David Post                         Page: 1

  1                   UNITED STATES DISTRICT COURT

  2                       DISTRICT OF CONNECTICUT

  3

  4    ---------------------------------x

  5    SUSAN BYRNE                         : C.A. NO.

  6                                        : 3:17-CV-01104(VLB)

  7    VS.                                 :

  8                                        :

  9    YALE UNIVERSITY, INC.               :

 10    ---------------------------------x

 11

 12

 13

 14               DEPOSITION OF:   30(b)(6) DAVID POST

 15               DATE:   MARCH 1, 2019

 16               HELD AT:    MADSEN, PRESTLEY & PARENTEAU, LLC

 17                           105 HUNTINGTON STREET

 18                           NEW LONDON, CONNECTICUT 06320

 19

 20

 21               Reporter:   MARY Z. ARMANDO, LSR # 00222

 22                    CASSIAN REPORTING, LLC

 23                        21 Oak Street, Suite 307

 24                    Hartford, Connecticut 06106

 25                           (860) 595-7462


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 3 of 13
3/1/2019                       30(b)(6) David Post                     Page: 11

  1    anyone other than Attorney Chavey about today's

  2    deposition?

  3          A     No.

  4          Q     And when you indicated that you had reviewed

  5    some materials, you gestured to the folder that you

  6    have in front of you that contains some documents;

  7    correct?

  8          A     Yes.

  9          Q     What is contained in that folder?

 10          A     Documents related to the UWC case that's

 11    discussed here.    Also the UWC procedures.

 12          Q     Did you get those documents from a file

 13    that's maintained by the UWC?

 14          A     No.

 15          Q     Did you have those documents maintained on

 16    your own?

 17          A     No.

 18          Q     So how were these documents that you have

 19    with you compiled?

 20          A     They were provided by my lawyer.

 21          Q     And so in 2016, you were the chair of the

 22    UWC; correct?

 23          A     That is correct.

 24          Q     And in 2016 the UWC had a proceeding related

 25    to Roberto Gonzalez Echevarria; is that correct?


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 4 of 13
3/1/2019                       30(b)(6) David Post                     Page: 12

  1          A     I believe so, yes.

  2          Q     So that proceeding, is there a term that the

  3    UWC uses to describe such a proceeding?

  4          A     It is a case.

  5          Q     And Professor Echevarria was a respondent in

  6    that case; is that right?

  7          A     That is correct.

  8          Q     And the complainant was who?

  9          A     The complainant was a Title IX coordinator

 10    named Carl Hashimoto.

 11          Q     And Carl Hashimoto, he didn't bring a

 12    complaint on behalf of himself, he brought a complaint

 13    on behalf of others; is that right?

 14          A     That is correct.

 15          Q     And there were multiple individuals on whose

 16    behalf he brought the complaint; is that right?

 17          A     That is correct.

 18

 19    (Plaintiff's Exhibit 114, Bates Nos. Byrne017317

 20    through Byrne017459, marked for identification.)

 21

 22    BY MS. WIKTOR:

 23          Q     Showing you what is being marked Plaintiff's

 24    Exhibit 114.    This is Defendant's Bates Numbers

 25    Byrne017317 through Byrne017459.     And for the record


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 5 of 13
3/1/2019                       30(b)(6) David Post                     Page: 13

  1    this is a -- these are redacted -- this is a redacted

  2    version of this group of Bates numbers.       This was

  3    previously marked in an unredacted form as Plaintiff's

  4    Exhibit 16.    So these are documents that were produced

  5    by the university in connection with this litigation.

  6                And so I will turn your attention to the

  7    first two pages, which is a letter from or appears to

  8    be a letter from Ben Polak, the provost of the

  9    university, to Roberto Gonzalez Echevarria.       Have you

 10    seen this document before?

 11          A     I have.

 12          Q     And it was relative to the case in which

 13    Professor Echevarria was the respondent in 2016 and

 14    Provost Polak was the decision-maker; is that right?

 15          A     That is correct.

 16          Q     And is it always the case that the provost is

 17    the decision-maker relative to the outcome of a UWC

 18    case?

 19          A     No.

 20          Q     So what is the universe of possible

 21    decision-makers?

 22          A     The decision-maker is determined in large

 23    part by the position of the respondent of the

 24    university.    So for students it is the dean of the

 25    school of which the respondent resides.       For staff it


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 6 of 13
3/1/2019                         30(b)(6) David Post                   Page: 18

  1          A     Not that I'm aware of.

  2          Q     Now, in a UWC case, what is the chair's role

  3    throughout the process?

  4                MS. CHAVEY:    I'm going to object to the form

  5          of the question because it is so broad, but you can

  6          tackle it if you understand it.

  7          A     Yeah.   I mean, that's a very broad question.

  8    If you can break that down, I will be happy to answer

  9    it.

 10    BY MS. WIKTOR:

 11          Q     Does the chair investigate a complaint that's

 12    brought?

 13          A     No.

 14          Q     Does the chair communicate -- so once the

 15    complaint is brought, is there a communication between

 16    the chair of the UWC and the complainant?

 17          A     There can be.

 18          Q     Now, is it typically the case that a

 19    complaint is addressed to the chair of the UWC?

 20          A     Yes.

 21          Q     Is there an expectation that a complaint will

 22    be addressed to the chair of the UWC?

 23          A     Yes.    I think our procedures specify that the

 24    complaint should be addressed to the chair of the UWC.

 25          Q     So in this case, you, the chair of the UWC,


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 7 of 13
3/1/2019                        30(b)(6) David Post                    Page: 19

  1    appointed the fact-finder; is that correct?

  2           A     That is correct.

  3           Q     And is that the typical case?

  4           A     That is correct.

  5           Q     And so who are the pool of -- who is the pool

  6    of people from whom you might select a fact-finder?

  7           A     We have a number of potential fact-finders.

  8    I don't remember the number at this time, but it is

  9    typically four or five depending on their availability.

 10    They all have legal training and they are all outside

 11    of the university, from outside the university.

 12           Q     And in this case, Miriam Berkman was selected

 13    as the fact-finder; correct?

 14           A     That is correct.

 15           Q     And what is her -- how did she wind up being

 16    on the list of possible fact-finders?

 17           A     Clarify that, list as in when the UWC was

 18    formed or list as in the day I decided to appoint her?

 19    What time frame are you talking about?

 20           Q     So on the day that you decided to appoint

 21    her.

 22           A     I don't remember.

 23           Q     So at the time that you appointed

 24    Miriam Berkman as the fact-finder, was there a group of

 25    people from whom you were selecting a fact-finder?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 8 of 13
3/1/2019                         30(b)(6) David Post                   Page: 25

  1          Q     And was that the case in this case?

  2          A     As far as I'm aware, yes.

  3          Q     Now, once the fact-finder concludes his or

  4    her investigation, prior to the issuance of a report of

  5    the fact-finder, is there a consultation with the UWC

  6    about what was found in the investigation before that

  7    report is provided?

  8                MS. CHAVEY:    Objection.   Go ahead.

  9          A     Again, you're going to have to define what

 10    you mean by consultation and what is found.

 11    BY MS. WIKTOR:

 12          Q     Okay.   So in this case at some point a report

 13    was -- Miriam Berkman provided a report based on her

 14    investigation; correct?

 15          A     Correct.

 16          Q     Were there any drafts of that report provided

 17    to the UWC before the final was issued?

 18          A     Yes.

 19          Q     And to whom was that draft or those drafts

 20    provided?

 21          A     Those drafts were provided to me as chair of

 22    the UWC, to the secretary in the case, Aley Menon, and

 23    to the legal adviser for the case, Susan Sawyer.

 24          Q     Does Susan Sawyer work for the university?

 25          A     She does.


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 9 of 13
3/1/2019                       30(b)(6) David Post                     Page: 28

  1    what to include in their report.

  2          Q     Once the report is final and it is issued by

  3    the fact-finder, who gets a copy of it?

  4          A     The fact-finder's report goes to the

  5    respondent, the fact-finder's report goes to the

  6    complainant, and the fact-finder's report goes to the

  7    hearing panel.     After the hearing panel it goes on to

  8    the decision-maker, but at that point in time, those

  9    are the entities that receive it.

 10          Q     Who decides who is on the hearing panel?

 11          A     The chair of the UWC.

 12          Q     And was that the case regarding RGE; did you

 13    as the chair determine who was going to be on the

 14    hearing panel?

 15          A     I did.

 16          Q     And is the hearing panel composed of members

 17    of the UWC?

 18          A     Yes.

 19          Q     Now, is the hearing panel given instructions

 20    or a charge about what they are supposed to do once

 21    they are selected?

 22          A     Yes.

 23          Q     And who gives them that charge or those

 24    instructions?

 25          A     The legal adviser for the case.


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 10 of 13
3/1/2019                        30(b)(6) David Post                     Page: 49

  1          A      It appears to be a draft of the fact-finder's

  2     report.    I don't sitting right here remember it, but

  3     that's what it appears to be.

  4          Q      So the first page of it is an email from

  5     Miriam Berkman to David Post, Aley Menon, and

  6     Susan Sawyer, and the subject is Confidential

  7     Echevarria draft report?

  8          A      Correct.

  9          Q      Do you recall receiving this email?

 10          A      Not while I sit here, but I don't doubt that

 11     I did.

 12          Q      And so the rest of the exhibit -- and this is

 13     how it was produced to us by the university in

 14     discovery -- the rest of the exhibit appears to be the

 15     attachment to the email and it certainly looks a lot

 16     like the format of the fact-finder's report that was

 17     issued by Miriam Berkman.

 18                 So what I will ask you to do is -- so this is

 19     also there are comments in the margins as would appear

 20     if somebody was using like the track changes function

 21     of Microsoft Word; is that what this looks like to you?

 22          A      Yes.

 23          Q      And do you know whose comments are in the

 24     margins where there are comments in boxes?

 25          A      They appear to be Miriam's.


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 11 of 13
3/1/2019                         30(b)(6) David Post                    Page: 50

  1            Q     So in Exhibit 114, looking at the final

  2     fact-finder's report, which you have there in front of

  3     you.    So in this section -- so under the heading,

  4     Method, which is on -- so there are also numbers, the

  5     fact-finder report numbers 3 and 4, and it is on the

  6     same page as in Exhibit 115.

  7            A     Okay.

  8            Q     So do you have both method sections in front

  9     of you?

 10            A     I do.

 11            Q     And in Exhibit 115 on page 4 of the

 12     fact-finding report, there is a comment that reads --

 13     it starts, "I would like to avoid" -- I think you have

 14     it there; do you see that?

 15            A     I see it.

 16            Q     And it reads, "I would like to avoid

 17     providing a list of people who stated they were afraid

 18     of the respondent because that in itself could put them

 19     at risk.     Is this okay?"   And that comment is connected

 20     with the end of a sentence that reads, "A large number

 21     of those who refused stated that they feared any

 22     comment they made would lead to retaliation against

 23     them and an end to their prospective academic careers;"

 24     do you see that?

 25            A     I do.


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 12 of 13
3/1/2019                        30(b)(6) David Post                     Page: 51

  1          Q      So that sentence is not in the method section

  2     of the final report that you have at your left, is it?

  3          A      It is not in that paragraph.      I don't know if

  4     it is in the rest of the report, but it is not in that

  5     paragraph.    That is correct.

  6          Q      Why was it taken out of that paragraph?

  7          A      I do not know.

  8          Q      Are you familiar with Susan Byrne, who was a

  9     professor at Yale?

 10          A      I have never met her that I know of.

 11          Q      Did you become aware of her or the

 12     circumstances of her employment at some point other

 13     than in the context of this lawsuit?

 14          A      Yes.

 15          Q      Was that in the context of the case with RGE?

 16          A      Yes.

 17          Q      And you were aware that as of the time of the

 18     fact-finding by Miriam Berkman or during the

 19     fact-finding by Miriam Berkman that Susan Byrne had

 20     filed an appeal of her tenure denial?

 21          A      I became aware of that when I read Miriam's

 22     report.

 23          Q      So at the time that you read Miriam's report,

 24     did you know whether or not a decision on that tenure

 25     appeal had been made?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-159 Filed 05/15/19 Page 13 of 13
3/1/2019                       30(b)(6) David Post                            Page: 65

  1                           CERTIFICATE OF REPORTER

  2

  3            I, Mary Z. Armando, a Notary Public duly commissioned and

  4      qualified in and for the State of Connecticut, do hereby

  5      certify that pursuant to Notice, there came before me, on the

  6      1st day of March, 2019, at 10:09 a.m., the following named

  7      person, to wit:   DAVID POST, who was by me duly sworn to

  8      testify to the truth and nothing but the truth; that he was

  9      thereupon carefully examined upon his oath and his examination

 10      reduced to writing under my supervision; that this deposition

 11      is a true record of the testimony given by the witness.

 12            I further certify that I am neither attorney nor counsel

 13      for, nor related to, nor employed by any of the parties to the

 14      action in which this deposition is taken, and further, that I

 15      am not a relative or employee of any attorney or counsel

 16      employed by the parties hereto, or financially interested in

 17      the action.

 18            IN WITNESS THEREOF, I have hereunto set my hand and

 19      affixed my seal this 8th day of March, 2019.

 20

 21

 22
                                    . ~··. -. ·J· -/ ~,
                                                      -
                                                ,.- · ..
                                                 .·
                                                           ~
                                                               .



                                                                   •~-~J.._
                                                                   ~


 23                             _____________________________________

 24                             Mary Z. Armando, Notary Public
                                CT License No. 00222
 25                             My Commission expires: 5/31/22


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
